Gibson, P. J.
Claimant’s contraction of contact dermatitis due to exposure to certain chemical agents in the course of his employment in appellant’s tannery was established and not disputed and was indeed conceded by appellant employer on various occasions and in various papers, including its October 12, 1962 application for review. Appellant contends, however, that there was no medical evidence of the continuing causally related disability for which award was made by the decision appealed from. Claimant left the employment on the advice of his physician who reported that claimant should “never” resume that employment or any work exposing him to the offending chemicals used in the tannery. There was proof that he was not exposed to any wet chemicals in his subsequent work for the respondent employer. The dermatologist to whom claimant’s first attending physician referred him accepted the history of an initial contracture in appellant’s employ and his reports repeatedly attributed the dermatitis, now found to be chronic, to claimant’s exposure in appellant’s tannery. Appellant’s liability may also be predicated on the doctor’s testimony that, “ Once a dermatitis you have always a dermatitis. That will remain whatever you try, because if you look under the microscope you will find all these changes in the skin. Once a dermatitis you have always a dermatitis.” The medical evidence which the board chose to accept was substantial and requires affirmance of the award. Decision affirmed, with one bill of costs to respondents filing briefs. Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.